DETAILED ACTION
Amended claims 1-17 and 19-20 of U.S. Application No. 16/693,923 filed on 09/23/2021 are presented for examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luten et al (U.S. PGPub No. 2017/0320441).
Regarding claim 1, Luten teaches a display system (Fig 1) for a vehicle comprising: a display device (10) disposed inside a passenger compartment of the vehicle (para 0021 lines 1-3), wherein the passenger compartment is configured to receive light from a first polarization filter (Fig 2, 52) disposed on a light-transmissive panel of the vehicle (para 0021 lines 5-8; front windshield) and oriented in a first orientation (Fig 5, P1) and the display device is configured to display video data from a display screen (para 0038 lines 2-8), the display device comprising: an electro-optic element (Figs 1-3 and 5; 26) comprising a plurality of substrates (Fig 3A; 70,86); and a second polarization filter (Fig 2, 56) disposed on at least one of the plurality of substrates; and wherein the second polarization filter is oriented in a second orientation (Fig 5, P2) parallel to the first orientation (P1). 
Regarding claim 2, Luten teaches wherein the light-transmissive panel comprises a window of the vehicle (para 0021 lines 5-8; the front windshield).
Regarding claim 3, Luten teaches wherein the second polarization layer comprises a thin film or coating (para 0022). 

Regarding claim 5, Luten teaches wherein the second polarization filter is disposed on at least one of the first surface, the third surface, and the fourth surface of the plurality of substrates (Fig 2, 56; disposed on first surface).
Regarding claim 6, Luten teaches further comprising a transflective coating disposed on the third surface of the electro-optic element (Fig 3A, 98; para 0026 lines 27-36).
Regarding claim 7, Luten teaches wherein the display device comprises a backlight (Fig 2, 44) and a liquid crystal element (50).
Regarding claim 8, Luten teaches wherein the display device further comprises a third polarization filter oriented in a third orientation and disposed between the backlight and the liquid crystal element (para 0022).
Regarding claim 9, Luten teaches wherein the display device further comprises a fourth polarization filter oriented in a fourth orientation and disposed between the liquid crystal element and the electro-optic element (para 0022).
Regarding claim 10, Luten teaches wherein the third orientation of the third polarization filter is arranged perpendicular to the fourth orientation of the fourth polarization filter (para 0022).
Regarding claim 11, Luten teaches wherein the fourth orientation of the fourth polarization filter is arranged parallel to the second orientation of the second polarization filter (Fig 5; para 0022). 
Regarding claim 12, Luten teaches wherein the first polarization filter and the second polarization filter comprise reflective polarizers (para 0022 lines 1-2).

Regarding claim 14, Luten teaches a method for displaying visual information (para 0038 lines 2-8) on a display (Fig 1, 10) disposed in a passenger compartment of a vehicle (para 0021 lines 1-3), the method comprising: receiving filtered light comprising a first polarization (Fig 2, 52) in the passenger compartment from a light-transmissive panel (para 0021 lines 5-8; front windshield); receiving the filtered light (Fig 5A; 18) of the first polarization (P1) at a display surface (14) of a display device (10) in the passenger compartment; transmitting the filtered light having the first polarization through a first polarization filter of an electrochromic element (26) of the display; reflecting the filtered light from a mirror element of the display as reflected light (Fig 5, P2; para 0025); and inhibiting the transmission of the reflected light into the passenger compartment by blocking the reflected light with the first polarization filter (Fig 5, para 0025; para 0037-0038). 
Regarding claim 15, Luten teaches generating display light having the first polarization depicting the visual information; and transmitting the display light through the electrochromic element and the second polarization filter for display in the passenger compartment (Fig 5; para 0025; para 0037-0038). 
Regarding claim 16, Luten teaches receiving light on a light-transmissive panel of the vehicle; and transmitting the first polarization of the filtered light through a second polarization filter of the light-transmissive panel into the passenger compartment (Fig 5; para 0025; para 0037-para 0038).
Regarding claim 17, Luten teaches a display system (Fig 1) for a vehicle comprising: a light-transmissive panel (para 0021 lines 5-8; front windshield) of the vehicle comprising a first polarization filter (Fig 2, 52) oriented in a first orientation (Fig 5. P1); wherein the light-transmissive panel comprises a window of the vehicle (para 0021 lines 5-8; the front windshield); a display device (10) disposed inside a passenger compartment of the vehicle 
Regarding claim 19, Luten teaches wherein the display device is configured to generate display light polarized at a third orientation, wherein the third orientation is parallel to the first orientation and the s second orientation (Fig 5; para 0022-0023).
Regarding claim 20, Luten teaches wherein the first polarization filter and the second polarization filter comprise reflective polarizers or transmissive polarizers (para 0022).

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 14 and 17, Applicant argues on pages 7-10 that Luten et al (U.S. PGPub No. 2017/0320441) fails to teach “a first polarization filter disposed on a light transmissive panel of the vehicle and oriented in a first orientation” as claimed.
The Examiner respectfully disagrees. Contrary to Applicant’s arguments, Fig 2 of Luten is an exploded view of the rearview mirror assembly (10) of Fig 1 and shows a first polarizer (52), where the first polarized orientation of the first polarizer can be seen by (P1) of Fig 5. Per para 0021 lines 1-8 of Luten it states that the rearview mirror assembly (10) may be connected to the mount (40) which is then mounted inside the vehicle  in a location proximate on the front . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/31/2021